 



FORM OF SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of ________________,
2012, by and between Revolutions Medical Corporation, a corporation incorporated
under the laws of the State of Nevada and located at 670 Marina Drive, 3rd
Floor, Charleston, South Carolina 29292 (the “Company”), and
______________________________, an individual located at
______________________________________________ (the “Subscriber”).

 

WHEREAS, the Company and Subscriber are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and/or Regulation D (“Regulation D”) promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein and upon the date hereof (the “Funding Date”), the
Company shall issue to the Subscriber (1) a convertible promissory note (the
“Note”) in the principal amount of ___________________________________________
and 00/100 United States Dollars (US$________________________________) (the
“Principal Amount”), pursuant to which the Principal Amount owed thereunder
shall be convertible into such number of shares of common stock, par value $.001
per share, of the Company (the “Common Stock”) as set forth in the Note; (2) a
warrant (the “Warrant A”) permitting the Subscriber to purchase __________
_______ shares of the Company’s Common Stock at a per share price of Zero and
25/100 United States Dollars (US$0.25) subject to the terms and conditions
therein contained; and (3) a warrant (the “Warrant B”, and together with the
Warrant A, collectively, the “Warrants”; and together with the Note,
collectively, the “Transaction Documents”) permitting the Subscriber to purchase
__________ ________ shares of the Company’s Common Stock at a per share price of
Zero and 50/100 United States Dollars (US$0.50), subject to the terms and
conditions therein contained (the shares of Common Stock issuable pursuant to
the Note and the Warrants shall collectively be referred to herein as the
“Shares”; the Note, the Warrants and the Shares shall be referred to
collectively herein as the “Securities”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and Subscriber hereby agree as follows:

 

1. Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement and in consideration of the Principal Amount delivered by the
Subscriber to the Company on the Funding Date or shortly thereafter, the Company
hereby agrees to issue the Note and the Warrants to the Subscriber on the
Funding Date or shortly thereafter. The Company agrees to issue and deliver the
Securities to the Subscriber free of all liens, pledges, mortgages, security
interests, charges, restrictions, adverse claims or other encumbrances of any
kind or nature whatsoever (“Encumbrances”), and Subscriber hereby agrees to
accept the Securities free of all Encumbrances.

 



1

 

 

2. Subscriber Representations and Warranties. Subscriber hereby represents and
warrants to and agrees with the Company that:

 

(a) Standing of Subscriber. Subscriber has the legal capacity and power to enter
into this Agreement.

 

(b) Authorization and Power. Subscriber has the requisite power and authority to
enter into and perform this Agreement and to advance the Principal Amount and
accept the Note and Warrants. The execution, delivery and performance of this
Agreement by the Subscriber, and the consummation by the Subscriber of the
transactions contemplated hereby, have been duly authorized by all necessary
action, and no further consent or authorization of Subscriber is required. This
Agreement has been duly authorized, executed and delivered by the Subscriber and
constitutes, or shall constitute, when executed and delivered, a valid and
binding obligation of thr Subscriber, enforceable against Subscriber in
accordance with the terms hereof.

 

(c) Information on Subscriber. Subscriber is, and reasonably believes he will be
at the time of the conversion of the Note and exercise of the Warrants, an
“accredited investor,” as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Subscriber to utilize
the information made available by the Company to evaluate the merits and risks
of, and to make an informed investment decision with respect to, the proposed
purchase, which the Subscriber hereby agrees represents a speculative
investment. The Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities. The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.

 

(d) Purchase of Securities. The Subscriber will purchase the Securities for its
own account for investment and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof in violation of the
Securities Act or any applicable state securities law, and has no direct or
indirect arrangement or understandings with any other person or entity to
distribute or regarding the distribution of such Shares;

 

(e) Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of Subscriber contained herein), and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.

 



2

 

 

(f) Share Legend. The Shares shall bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

(g) Note and Warrants Legend. The Note and Warrants shall bear the following or
similar legend

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS DOCUMENT
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND REASONABLY
APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

 

(h) Communication of Offer. Subscriber has a preexisting personal or business
relationship with the Company or one or more of its directors, officers,
advisors or control persons, and the offer to issue the Securities was directly
communicated to Subscriber by the Company. At no time was Subscriber presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer;

 

(i) No Governmental Endorsement. Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities, or the suitability of
the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities;

 



3

 

 

(j) Receipt of Information. Subscriber believes it has received all the
information it considers necessary or appropriate for deciding whether to invest
the Principal Amount in the Company and to accept the Securities. Subscriber
further represents that through its representatives it has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and the business, properties and
financial condition of the Company and to obtain additional information (to the
extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access; and

 

(k) No Market Manipulation. Subscriber has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock, to facilitate the sale or resale of the Shares or affect the
price at which the Shares may be issued or resold.

 

3. Company Representations and Warranties. The Company represents and warrants
to, and agrees with, Subscriber that:

 

(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b) Authority; Enforceability. The Transaction Documents have been duly
authorized, executed and delivered by the Company and are the valid and binding
agreements of the Company, enforceable in accordance with their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, or principles of
equity. The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder;

 

(c) Capitalization and Additional Issuances. The Company has authorized Two
Hundred Fifty Million (250,000,000) shares of Common Stock. As of November 18,
2011, there were 52,292,644 shares of the Common Stock issued and outstanding.
All of the outstanding shares of the Common Stock are, and the Shares to be
issued pursuant to the Note and the Warrants will be, duly authorized and
validly issued, fully paid and non-assessable and are not (and will not be)
subject to preemptive or similar rights affecting the Common Stock.

 

(d) SEC Filings. The Company has filed with the SEC all documents required to be
filed or furnished by it with the SEC (the “Company SEC Documents”) and such
Company SEC Documents when filed were true, correct and complete in all material
respects. As of their respective filing dates (or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date hereof), each of the Company SEC Documents complied in
all material respects with the applicable requirements of the Exchange Act, and
the rules and regulations of the SEC thereunder applicable to such Company SEC
Documents and did not, at the time it was filed (or, if amended, at the time
(and taking into account the content) of such amendment), contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

 



4

 

 

(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body having jurisdiction over the Company or of any other
person is required for the execution by the Company of the Transaction Documents
and compliance and performance by the Company of its obligations hereunder and
thereunder, including, without limitation, the issuance of the Securities;

 

(f) No Violation or Conflict. Neither the issuance of the Securities nor the
performance of the Company’s obligations under the Transaction Documents will:

 

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (a) the charter or bylaws of
the Company or (b) any decree, judgment, order or determination applicable to
the Company of any court, governmental agency or body having jurisdiction over
the Company or over the properties or assets of the Company; or

 

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Shares except in favor of Subscriber as described herein;

 

(g) The Shares. Upon issuance, the Shares:

 

(i) shall be free and clear of any security interests, liens, claims or other
Encumbrances, subject only to restrictions upon transfer under the Securities
Act and any applicable state securities laws;

 

(ii) shall have been duly and validly issued, fully paid and non-assessable; and

 

(iii) will not subject the holders thereof to personal liability by reason of
being such holders;

 

(h) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person or entity acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the
Securities; and

 

(i) Investment Company. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 



5

 



4. Non-Public Information. While the Note and Warrants are held by the
Subscriber, the Company covenants and agrees that neither it nor any other
person acting on its behalf will at any time provide the Subscriber with any
information that the Company believes constitutes material non-public
information. Notwithstanding the above, in the event that the Company delivers
to the Subscriber any notice or information, in writing, electronically or
otherwise containing material non-public information, the Company shall, within
four (4) days after any such delivery, publicly disclose such material,
nonpublic information on Form 8-K, such disclosure to cure any violation of the
negative covenant contained in this Section. The Company understands and
confirms that the Subscriber shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

 

5. Right of First Refusal. While the Note and Warrants are held by the
Subscriber, the Subscriber shall be given not less than three (3) days prior
written notice (the “Notice”) of any proposed sale by the Company (each such
proposed sale, an “Other Offering”) of its Common Stock or other securities or
equity linked debt obligations (the “Offering Securities”), except for any
proposed sale in connection with any equity line facility entered into by the
Company. The Subscriber shall have the right, during the three (3) days
following receipt of the Notice, to purchase up to all of such Offering
Securities in accordance with the terms and conditions set forth in the Notice
and the Other Offering documents.

 

6. Broker’s Commission/Finder’s Fee. Each party hereto represents to the other
that there are no parties entitled to receive fees, commissions, finder’s fees,
due diligence fees or similar payments in connection with the consummation of
the transactions contemplated hereby. Each party hereto agrees to indemnify the
other against and hold the other harmless from any and all liabilities to any
persons claiming brokerage commissions or similar fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of the indemnifying party’s actions.

 

7. Covenants Regarding Indemnification. Each party hereto agrees to indemnify,
hold harmless, reimburse and defend the other party and the other party’s
officers, directors, agents, counsel, affiliates, members, managers, control
persons, and principal shareholders, as applicable, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the indemnified party or any such
person which results, arises out of or is based upon (i) any breach of any
representation or warranty by the indemnifying party in this Agreement or (ii)
any breach or default in performance by the indemnifying party of any covenant
or undertaking to be performed by the indemnifying party.

 

8. Miscellaneous.

 

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth in the
preamble paragraph hereto or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery at the address designated in the preamble paragraph hereto (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.

 



6

 

 

(b) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and may be amended
only by a writing executed by both parties hereto. Neither the Company nor
Subscriber has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith.

 

(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of South Carolina without
regard to principles of conflicts of laws. Any action brought by either party
hereto against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of South Carolina or in the
federal courts located in the State of South Carolina. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(e) Severability. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 



7

 

 

(f) Counsel; Ambiguities. Each party and its counsel have participated fully in
the review and revision of this Agreement and the other Transaction Documents.
The parties understand and agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not apply
in interpreting this Agreement or the other Transaction Documents. The language
in this Agreement and the other Transaction Documents shall be interpreted as to
its fair meaning and not strictly for or against any party.

 

(g) Captions. The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purposes of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

[signature page follows]

  

8

 

 

IN WITNESS WHEREOF, the parties has caused this Agreement to be executed on and
as of the date set forth above.

 

 

 

  REVOLUTIONS MEDICAL CORPORATION       By:        Name: Rondald Wheet
Title: Chief Executive Officer

 

 

SUBSCRIBER:

 

Name of Subscriber:

 

_________________________________________

 

Address:

 

_________________________________________

 

_________________________________________

 

Fax No.: _________________________________

 

Taxpayer ID# (if applicable): _________________

 

 

_________________________________________

(Signature)

 

By: _____________________________________

 

Dated: ______________________________, 2012

 

 

[Signature Page to Revolutions Medical Corporation Subscription Agreement]

 



9

 

